Citation Nr: 0526312	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-15 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hammertoes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which denied the benefit sought on appeal.  


FINDING OF FACT

The veteran's bilateral hammertoes are manifested by pain and 
rigid hammertoes 2-5 which are not reducible.


CONCLUSION OF LAW

The criteria for a 10 percent rating (but not higher) for 
bilateral hammertoes have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71, 4.71a, 
Diagnostic Code 5282 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

At his November 2002 VA examination, the veteran reported 
that while in service he was treated for hammertoes and 
bursitis of both feet.  He indicated that he received 
treatment of conservative care and on a light duty profile.  
The veteran has complained of pain in both feet since leaving 
the service.  He complained of pain on walking more than 
several blocks and pain on prolonged standing.  It was noted 
that the veteran wore orthotics to decrease the pain but this 
was largely ineffective.  

The examination showed that the veteran had flexible 
hammertoes 2-5 bilaterally with pain and keratosis on the 
dorsal surface of the effected toes.  The veteran also had 
painful keratosis on the tips of the affected toes distally.  
The diagnosis was hammertoes 2-5 bilaterally with 
metatarsalgia.

VA treatment records dated May 2002 to May 2003 show in May 
2002 extensor substitution hammertoe 2-5 bilaterally.  In May 
2003 hammertoe formation 2-4 bilaterally tenderness with 
palpation was noted.  

At his September 2004 Travel Board hearing, the veteran 
testified that he had pain in his toes and the entire foot 
bilaterally.  He indicated he sought treatment for his foot 
disorders every six months.  The veteran testified that they 
scrape his feet and take the skin and the calluses off his 
feet and they gave him different placements to put under his 
feet so that he could get relief from the pain.  He indicated 
that they were not like orthotics but they were different 
foot supplements.  The veteran indicated that he took a non 
analgesic pain reliever.  The veteran indicated that the 
inserts did not stop the foot pain completely and stated he 
was faced with pain every day.  

At his March 2005 VA examination, the veteran reported that 
over the past two years his feet had become progressively 
more painful and deformed.  He indicated that he was unable 
to walk more than one block without pain in his feet and 
toes.  He reported flare-ups several times monthly with 
increased pain.  

The examination showed bilateral rigid hammertoes 2-5.  The 
toes were not reducible.  The feet were painful to palpation 
dorsally and hyperkeratosis forma.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

By a letter dated September 2001 the RO notified the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertained to the claim.  

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that he should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for him; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the letter was sent, additional VA treatment records 
were added to the file and the veteran underwent a VA 
examination in November 2002 and a rating decision was issued 
in December 2002 followed by a statement of the case in April 
2003.  The veteran testified at a Board Central Office 
hearing in September 2004 and the issue was remanded by the 
Board in December 2004 so that a VA examination could be 
scheduled.  The veteran underwent a VA examination in March 
2005 and a supplemental statement of the case was issued in 
June 2005.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

Criteria

The service connected bilateral hammertoe disability is an 
original claim placed in appellate status by a notice of 
disagreement taking exception with the initial rating 
assigned by the RO after a grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999).  
Accordingly, consideration must be given to the possibility 
of staged ratings during the entire time period covered by 
the appeal.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2004).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's hammertoe deformity involving bilaterally rigid 
hammertoes 2-5 is evaluated as noncompensably disabling under 
Diagnostic Code 5282.  Under that code, a noncompensable 
rating is warranted whether the hammertoe deformity affects 
only a single toe.  A maximum evaluation of 10 percent under 
this code requires that the hammertoe deformity affect all 
the toes of one foot, without claw foot.

In evaluating the appellant's claim, it must be considered 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).



Analysis

Upon review of the evidence, it is found that the veteran's 
symptomatology more closely approximates a 10 percent 
evaluation under Diagnostic Code 5282.  

Based on a careful review of the record, it is found that the 
disability picture more closely approximates the criteria for 
a 10 percent evaluation, and thus entitlement to the maximum 
schedular evaluation has been shown.  See 38 C.F.R. § 4.7.  
In reaching this conclusion, it is noted that the March 2005 
VA examiner found bilateral rigid hammertoes 2-5, the toes 
were not reducible, and they were painful to palpation 
dorsally.  

There are no other codes under which to evaluate this 
condition that could result in an initial evaluation in 
excess of 10 percent. In this regard, it is observed that the 
veteran has not been diagnosed as having claw foot (pes 
cavus), and thus Diagnostic Code 5278 is not appropriate.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's bilateral hammertoe 
disability reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an initial evaluation 
higher than 10 percent on an extraschedular basis.  See 38 
C.F.R. § 3.321(b)(1) (2003).  The disability does not result 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or warrant frequent 
periods of hospitalization, or otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to remand 
the claim to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial 10 percent evaluation for bilateral hammertoes is 
granted.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


